Citation Nr: 1451649	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-38 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for decreased cardiac function, to include as secondary to chemotherapy for service-connected non-Hodgkin's lymphoma (NHL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to September 1973, from December 1977 to December 2007, and from January 2008 to May 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claim is now in the jurisdiction of the Waco, Texas RO. 


FINDING OF FACT

The Veteran's cardiac function, while somewhat decreased, is still within normal limits and is not considered a disability.


CONCLUSION OF LAW

The criteria for service connection for decreased cardiac function have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2007, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in November 2007, July 2011, and October 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Facts and Analysis

The Veteran had NHL in service and was treated with chemotherapy.  He is currently service-connected for residuals of NHL.  He seeks service connection for decreased cardiac function resulting in decreased physical capacity and stamina which he asserts is the result of his chemotherapy.

VA examinations and clinical heart function tests have shown that the Veteran has an incomplete right bundle branch block, which he has specifically stated is not the basis for this claim.  Rather, the Veteran has based his claim on left ventricle ejection fraction (LVEF) results before chemotherapy (79 percent in January 1997) and after chemotherapy (51 percent in August 2002), which he asserted is further affected by a mild diastolic dysfunction with reduced filling rate.  

The Veteran was afforded VA examinations in 2007, 2011, and 2012 to determine whether he has a cardiac disease or disability.  The November 2007 VA examination, conducted just prior to his brief return to active duty, showed LVEF of 60 to 65 percent, which was described as normal.  Other testing showed that there was no evidence of ischemia and his test results were all normal.  The examiner noted that there was a heart abnormality, resulting in slight limitation of physical activity due to fatigue and dyspnea.  The July 2011 VA examiner stated that, based on all of the cardiac test results, there was no evidence of a cardiac condition.  A follow-up opinion in October 2012 after an exercise treadmill test stated that the Veteran had excellent exercise capacity; there was again no finding of disability following such testing.

Based on all of the evidence and the myriad of cardiac tests performed, the Board finds that the Veteran does not have a cardiac disability for which service connection may be granted.  While he does have subjective complaints of fatigue and decreased stamina, all the providers have concluded that his heart function is normal.  Even the Veteran has conceded that the lowest LVEF found is considered to be within normal limits.  

The Veteran's assertions of decreased stamina are considered to be both competent and credible.  However, while he is competent to provide evidence regarding symptoms he has experienced, he is not shown to be competent to offer a medical opinion as to the cause of decreased stamina.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The change in LVEF test results shown in service is noted, and the percentage of change may well appear significant to a lay person.  However, medical providers have all stated that the findings shown were considered to be within normal limits, and the Board must afford greater evidentiary weight to the competent medical expert opinions of record.  Furthermore, the Veteran's most recent test results show LVEF of 60 to 65 percent, an improved result over that shown in service.

In short, despite the Veteran's fatigue and concern over the numeric test results, expert medical opinion shows that he has normal heart function.  As such, there is no disability for which service connection can be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


						(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for decreased cardiac function, to include as secondary to service-connected NHL is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


